Exhibit 10.3

January 11, 2007

Mr. B. Curtis Westen

[ADDRESS]

[ADDRESS]

Dear Curt:

The purpose of this letter agreement is to amend your Employment Letter
Agreement (the “Letter Agreement”) dated as of June 28, 2006 by and between you
and Health Net, Inc. (the “Company”). as set forth below. Capitalized terms used
but not otherwise defined herein shall have the meanings set forth in the Letter
Agreement. Except as set forth below, all other terms of the Letter Agreement
shall remain in full force and effect.

Paragraph 1, Section A is hereby amended and restated as follows:

Employment and Title. Unless your employment is earlier terminated pursuant to
Section 4 hereof, you will continue to be employed by the Company and hold the
title of Senior Vice President, General Counsel and Secretary until February 1,
2007. February 1, 2007 will be referred to as the “Transition Date”. Following
the Transition Date, you will continue to be employed full time until July 31,
2007 (the “Termination Date”) by the Company as Senior Vice President and
Special Counsel, unless your employment is earlier terminated pursuant to
Section 4 hereof.

In order to confirm your agreement with the Company and your acceptance of these
terms, please sign one copy of this letter and return it to me.

 

Very truly yours, /s/ Jay M. Gellert Jay M. Gellert

President and Chief Executive Officer

This will confirm my agreement to the amendment set forth above.

 

/s/ B. Curtis Westen   1-11-07

B. Curtis Westen

  Date

 

cc:    Karin Mayhew    D.Colia – for Westen personnel file